Title: From Abigail Smith Adams to Hezekiah Niles, 20 January 1818
From: Adams, Abigail Smith
To: Niles, Hezekiah


				
					Mr. Niles
					Quincy, Jan. 20th 1818.
				
				Upon taking up your Register the other day, a communication respecting drawing rooms, attracted my attention. Your correspondent must have been misinformed when he states, that there was any distinction of party made at the drawing room while I had the honor to preside there; any gentleman or lady, of either party, who chose to visit there, were received with equal civility. And from your correspondent, I have now for the first time learnt, that any person withdrew from political motives. The gentlemen of both houses of congress received and accepted the invitations of the president to dine with him, and but one of the whole number ever so far forgot the character of a gentleman, as to send an uncivil refusal.I am, sir, your humble servant,
				
					Abigail Adams
				
				
			